 Case 1:19-cr-00402-NGG Document 31 Filed 01/21/20 Page 1 of 1 PageID #: 162


                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
SK                                              271 Cadman Plaza East
F. #2015R00517                                  Brooklyn, New York 11201


                                                January 21, 2020

By ECF and FedEx

Susan G. Kellman
25 Eighth Avenue
Brooklyn, NY 11217
sgk@kellmanesq.com

             Re:    United States v. Ruslan Maratovich Asainov
                    Criminal Docket No. 19-402 (NGG)

Dear Ms. Kellman:

               Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s earlier productions dated September 6, 2019, September 26, 2019, October 7,
2019, October 18, 2019, and January 14, 2020. The enclosed items constitute SENSITIVE
DISCOVERY MATERIAL and are governed by the Stipulation and Order executed by the
parties and entered by the Court (ECF No. 18). The government renews its request for
reciprocal discovery from the defendant. Enclosed please find additional communications
over various online platforms and related photographs, Bates-stamped RMA-000396 to
RMA-000615. Please contact us if you have any questions or requests.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/
                                                Douglas M. Pravda
                                                Saritha Komatireddy
                                                J. Matthew Haggans
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

Enclosures
cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)
